ORDER

Walid H. Alhamoud was charged by indictment with one count of statutory rape, section 566.032 RSMo 1994, and two counts of statutory sodomy, section 566.062 RSMo. A jury convicted defendant of all charges. The court sentenced defendant to twenty years imprisonment on each charge to be served concurrently. Defendant appeals from the judgment on his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).